Putnam Investments One Post Office Square Boston, MA 02109 July 6, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust, (the Trust), (File No. 333-515) (811-07513) Post-Effective Amendment No.108, to Registration Statement on Form N-1A, on behalf of its Putnam Income Strategies Fund and Putnam Floating Rate Income Fund series, (the Funds). Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Funds hereby certify that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No.108 to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on June 28, 2010. Comments or questions concerning this certificate may be directed to Anne Marie Duffy at 1-800-225-2465, ext. 14824. Very truly yours, Putnam Funds Trust By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison cc: Ropes & Gray, LLP
